 



Guaranty

Cachet Financial Solutions, Inc. to James Davis

 

Whereas, James Davis (“Davis”) is an investor and member of the Board of
Directors of Cachet Financial Solutions, Inc. (“Cachet”);

 

Whereas, Davis is willing to put the attached equipment lease (the “Lease”) with
KLC Financial, Inc. (the “Lessor”) in his name; and

 

Whereas, Cachet is willing to guaranty the Lease and the payments due under the
Lease to Lessor;

 

Now Therefore, in consideration of the promises and covenants herein set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, it is agreed as follows:

 

1. Guaranty of Indebtedness. Cachet hereby guarantees unconditionally the
payment of all amounts due under the Leased and the satisfaction of all terms
and obligations under the Lease.

 

2. Notice. In the event of enforcement of this Guaranty, Davis will provide
timely notice to Cachet to enable Cachet either to pay the guaranty to Davis or
Lessor, or to contest Lessor’s collection efforts. If Cachet & Davis collaborate
in contesting the collection of Lessor, then they will reach a litigation
agreement at that time allocating potential expenses and recoveries.

 

3. Collection. After the notice to Cachet in paragraph 2, Davis and/or Lessor
may require the amount owed of Cachet, and Davis waives any right to require
Lessor to demonstrate the validity, regularity, enforceability or authority
recognized in this agreement. Cachet waives any defense to Davis regarding the
validity, regularity or enforceability of the Lease, and, should any defense
wish to be asserted, is to be asserted against Lessor directly and Davis agrees
to assign any claim or right and power of defense in that regard to Cachet.
Cachet further agrees that the failure of Davis (a) to perfect any lien on or
security interest in any property given by Lessor or Cachet of the indebtedness
or any guaranty, or to record or file an document relating to it, or (b) to file
or enforce a claim against the estate (either in administration, bankruptcy, or
other proceeding) of Lessor, any guarantor, maker or endorser, will not in any
manner whatsoever terminate, diminish, exonerate or otherwise affect the
liability of Cachet under this Agreement. Other than the notice in paragraph 2,
Cachet waives any notice of acceptance, diligence, all rights of setoff and
counterclaim, all demands, presentments, protests, notices of protests, notices
of nonperformance, notices of dishonor, and all other notices of very kind or
nature, including notices of the existence, creation or incurring of
indebtedness against Davis. Cachet agrees to stand in the shoes of Davis
vis-à-vis Lessor, and waives any obligation whatsoever, including notice,
diligence, right of setoff and counterclaim, demands, presentments, protests,
delays, notices of protest, notices of nonperformance, notices of dishonor and
all other notices of very kind or nature, including notices of the existence,
creation or incurring of indebtedness that Lane has waived or been found
unenforceable.

 

4. No Delays. No failure or delay by Davis in exercising any right, power or
privilege under this Guaranty will operate as a waiver of that right, power or
privilege; nor will any single or partial exercise of any right, power or
privilege under this Guaranty preclude any other or further exercise of any
other right, power or privilege.

 



  1 

   

 

5. Integration. This Guaranty, including the recitals, contains all the terms
and conditions of the Agreement between Davis and Cachet on this subject, and is
an integrated agreement. Its terms may be modified or waived only by written
agreement, signed by Davis and Cachet.

 

6. Termination. This Guaranty terminates at the earliest of (a) Cachet’s
satisfaction of the Lease, (b) termination or forgiveness by Davis, or (c)
payment or satisfaction by Cachet to Lessor of all amounts due under the Lease.

 

7. Binding Effect. This Guaranty will remain in full force and effect, and be
binding in accordance with its terms on the Parties, and the representatives,
executors, administrators, heirs, successors and assigns of Cachet, and inure to
the benefit of Davis’s successors, endorsees, transferees, and assigns until the
obligations and liabilities under this Guaranty have been satisfied or otherwise
Terminated.

 

8. Venue and Law. The Parties acknowledge and agree that they entered into this
Guaranty in the State of Minnesota and that the Agreement should be construed,
enforced and performed pursuant to the laws of the State of Minnesota without
reference to principles of conflicts of law. All claims or actions related to
this Agreement must be brought in the state or federal court located in Hennepin
County, Minnesota, and the Parties agree that personal jurisdiction and venue in
such jurisdiction are proper.

 

9. Knowing and Voluntary Acceptance of Agreement. Each of the Parties
acknowledges and represents that it has been represented by counsel or has had
the opportunity to be represented by counsel in connection with their
consideration and execution of this Agreement. Each Party represents that it has
the power to enter into this Agreement, and freely represents and declares that
in executing these document, it has relied solely upon its own judgment, belief,
and knowledge, and the advice and recommendation of its own
independently-selected counsel, concerning the nature, extent, and duration of
its rights and claims, and that it has not been influenced to any extent
whatsoever in executing this Agreement by any representations or statements
except those expressly contained or referenced in this Agreement. Each Party
represents that the duties imposed in this Agreement will not violate any duty
or obligation or order of any government agency or court, indenture, or other
agreement or instrument.

 

In Witness Whereof, the undersigned Guarantor has executed this Guaranty as of
the date below.

 

  Cachet Financial Solutions, Inc.     Dated: 2/3/15 /s/ Jeffrey C. Mack  
Jeffrey C. Mack, President and CEO

 



  2 

   

 

